Citation Nr: 0027801	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from December October 1967 to 
July 1969, to include service in Vietnam.  His awards and 
decorations include the Purple Heart Medal and the Bronze 
Star Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the evaluation for a shell fragment 
would to the right shoulder with a scar, Muscle Group I, at 
10 percent and denied service connection for hearing loss and 
tinnitus.  The veteran filed a Notice of Disagreement only as 
to the issue of tinnitus.  


FINDING OF FACT

The claim of entitlement to service connection for tinnitus 
is not supported by competent evidence linking current 
tinnitus, first documented many years after service, to 
service, including combat/noise exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is not well grounded.   38  U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active duty from October 1967 to July 1969, 
to include service in Vietnam, and is in receipt of the 
Purple Heart Medal and Bronze Star Medal.  

Service medical records do not show complaint or findings of 
tinnitus.  The service entrance examination, dated in August 
1967, shows that the veteran's ears and drums were normal.  
On the accompanying medical history he denied having had ear 
trouble but reported hearing loss.  The report of separation, 
dated in July 1969, shows that the veteran's ears and drums 
were normal.  His hearing was assigned a physical profile of 
"1."  On the accompanying medical history form the veteran 
denied having or having had ear trouble.  Again, he indicated 
a history of hearing loss.  No defects were noted.  

In his initial claim for VA disability benefits, received in 
1969, the veteran claimed residuals of a shell fragment wound 
and hearing loss.  In association with that claim he 
underwent a VA general medical examination and an 
audiological evaluation.  The report of general medical 
examination, dated in July 1970, notes that the veteran was 
in a field artillery gun crew and believed he sustained 
hearing loss.  Physical examination revealed that the 
eardrums were pale and somewhat retracted, left greater than 
right.  The general medical examiner indicated that a hearing 
loss was noted and diagnosed hearing loss.  There is no 
mention of tinnitus contained in the report.  The 
audiological evaluation showed normal hearing throughout 6000 
hertz and on speech reception testing.  38 C.F.R. § 3.385; 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In a statement dated in October 1998, the veteran asserted 
that he has tinnitus as a result of acoustic trauma during 
service.  

On VA examination in February 1999, the veteran reported a 
history of noise exposure during service and that his current 
occupation was diesel mechanic foreman.  The report of 
audiological evaluation notes that the veteran reporetd 
having bilateral tinnitus, described as a constant ringing, 
and that he had had artillery noise exposure in the Army.  
The veteran also gave a 10 plus year history of gradual 
hearing loss.   

In his Notice of Disagreement, dated in May 1999, the veteran 
reported that he was exposed to noise during combat in 
Vietnam.  He indicated that the inservice acoustic trauma 
resulted in tinnitus.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, 13 Vet. App. 9 (1999); see Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel v West, 13 Vet. App 9 (1999).  
The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  For purposes of submitting a 
well-grounded claim, a combat veteran's statements, standing 
alone, will generally be sufficient to establish the service-
incurrence element.  Nolen v. West, 12 Vet. App. 347, 350 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Service medical records do not reflect any complaints or 
findings of tinnitus, and the veteran has not claimed that 
tinnitus began in service.  Rather, he argues that it is due 
to acoustic trauma during combat in Vietnam.  When he filed 
his initial claim for VA disability benefits in 1960, he 
mentioned hearing loss but not tinnitus, and the initial 
medical evidence of tinnitus is in the 1990s, decades after 
service.  

Inasmuch as the veteran has asserted that his tinnitus is 
related to noise exposure as an incident of military/combat 
service, and the evidence shows that he engaged in combat, 
the provisions of 38 U.S.C.A. § 1154(b) apply.  In such 
cases, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. § 
3.304(d).  However, these provisions deal with the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  In short, the 
above-cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
must still establish that his claim is well grounded by 
medical evidence showing a nexus between a current disability 
and the reported service incident.  See Caluza v. Brown, 7 
Vet. App. 498, 507 (1995). 

In the present case, while the veteran's claim of exposure to 
acoustic trauma is consistent with the circumstances of his 
service, competent medical evidence must be submitted to make 
the claim well grounded.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded if 
no cognizable evidence is submitted to support a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Thus, 
since there is no allegation or evidence that tinnitus had 
its onset in service, but only the veteran's opinion that it 
resulted from in-service acoustic trauma, competent medical 
evidence or opinion is necessary to relate any current 
tinnitus to service, including any in-service acoustic 
trauma.  The veteran has failed to provide such evidence.  

As the claimed tinnitus has not been linked to service by 
competent medical evidence, the claim of entitlement to 
service connection for tinnitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that 
if the appellant fails to submit a well-grounded claim, VA 
is under no duty to assist in any 


further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  Subsequent to the revisions to the 
M21-1, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim 
for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999) prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  The Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Court's holdings on the issue of VA's duty to assist 
in connection with the well-grounded claim determination are 
quite clear. Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 19.5 (1999).  Thus, the representative's argument 
is without merit.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  

As the veteran's claim for service connection for tinnitus is 
not well grounded, the doctrine of reasonable doubt has no 
application.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for tinnitus is denied.  



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

